Exhibit 10.5

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made as of September 20, 2006,
by and between Matinee Media Corporation, a Texas corporation (the “Company”),
and Robert W. Walker, an individual residing in Austin, Texas (“Employee”).

 

WHEREAS, Employee is a founder of the Company and currently serves as a director
and the President and Chief Executive Officer of the Company, and the Company
desires to continue to have access to the services of Employee, and Employee
desires to continue to provide services to the Company, in accordance with the
terms and conditions of this Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and Employee agree as follows:

 


1.             EMPLOYMENT.  EFFECTIVE ON THE EFFECTIVE DATE (AS DEFINED IN
SECTION 2) AND SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, THE
COMPANY AGREES TO EMPLOY EMPLOYEE AS THE COMPANY’S PRESIDENT AND CHIEF EXECUTIVE
OFFICER, AND EMPLOYEE AGREES TO PERFORM THE DUTIES ASSOCIATED WITH THAT POSITION
DILIGENTLY AND TO THE REASONABLE SATISFACTION OF THE COMPANY.  FROM THE
EFFECTIVE DATE UNTIL TERMINATION OF THIS AGREEMENT, EMPLOYEE WILL DEVOTE
EMPLOYEE’S FULL BUSINESS TIME, ATTENTION AND ENERGIES TO THE BUSINESS OF THE
COMPANY.  NOTHING IN THIS AGREEMENT, HOWEVER, WILL PROHIBIT EMPLOYEE FROM
ENGAGING IN THE MANAGEMENT OF PERSONAL INVESTMENTS, TRADE ASSOCIATION OR
CHARITABLE ACTIVITIES, INCLUDING SERVING AS A BOARD MEMBER OR COMMITTEE MEMBER
TO TRADE ASSOCIATIONS OR CHARITIES; PROVIDED, THAT, NONE OF SUCH ACTIVITIES
INTERFERE WITH THE PERFORMANCE OF EMPLOYEE’S DUTIES AND RESPONSIBILITIES TO THE
COMPANY UNDER THIS AGREEMENT.  EMPLOYEE’S PRINCIPAL PLACE OF EMPLOYMENT WILL BE
AUSTIN, TEXAS; PROVIDED, HOWEVER, THAT EMPLOYEE WILL TRAVEL TO THE EXTENT
REASONABLY REQUESTED BY THE COMPANY’S BOARD OF DIRECTORS FOR EMPLOYEE TO PERFORM
HIS DUTIES AS PRESIDENT AND CHIEF EXECUTIVE OFFICER OF THE COMPANY.


 


2.             TERM AND TERMINATION.  EMPLOYEE WILL BE EMPLOYED UNDER THIS
AGREEMENT FOR AN INITIAL TERM OF TWO YEARS (THE “INITIAL TERM”), BEGINNING ON
THE DATE OF THIS AGREEMENT (THE “EFFECTIVE DATE”).  THIS AGREEMENT WILL RENEW
FOR SUCCESSIVE ONE YEAR PERIODS AFTER THE COMPLETION OF THE INITIAL TERM, UNLESS
EITHER PARTY GIVES PRIOR WRITTEN NOTICE TO THE CONTRARY TO THE OTHER PARTY NO
LESS THAN 30 DAYS PRIOR TO THE END OF THE INITIAL TERM OR RENEWAL PERIOD, AS THE
CASE MAY BE.  THIS AGREEMENT MAY BE SOONER TERMINATED BY EITHER PARTY IN
ACCORDANCE WITH SECTION 3 OF THIS AGREEMENT.


 


3.             TERMINATION BENEFITS.  IF PRIOR TO THE END OF THE INITIAL TERM OR
ANY RENEWAL PERIOD, AS THE CASE MAY BE, (I) THE COMPANY TERMINATES EMPLOYEE
OTHER THAN FOR CAUSE (AS DEFINED BELOW), OR (II) EMPLOYEE TERMINATES HIS
EMPLOYMENT FOR GOOD REASON (AS DEFINED BELOW), THEN THE COMPANY WILL BE
OBLIGATED TO PAY EMPLOYEE IN A LUMP SUM, WITHIN THIRTY (30) DAYS AFTER SUCH
EVENT, ANY ACCRUED AND UNPAID VACATION AND AN AMOUNT EQUAL TO EMPLOYEE’S BASE
SALARY AND MAXIMUM DISCRETIONARY INCENTIVE BONUS IN EFFECT ON THE DATE OF SUCH
TERMINATION FOR GREATER OF (Y) THE REMAINDER OF THE INITIAL TERM OR ANY RENEWAL
PERIOD, AS THE CASE MAY BE, OR (Z) 12 MONTHS.  AS USED IN THIS AGREEMENT
(I) TERMINATION FOR “CAUSE” MEANS ANY TERMINATION OF EMPLOYEE FOR (A) THE
COMMISSION OF AN ACT OF FRAUD OR EMBEZZLEMENT AGAINST THE COMPANY, (B)

1

--------------------------------------------------------------------------------



 THE CONVICTION OF, OR A PLEA OF “GUILTY” OR “NO CONTEST” TO, A FELONY UNDER THE
LAWS OF THE UNITED STATES OR ANY STATE, (C) CONSISTENT WILLFUL MISCONDUCT OR
GROSS NEGLIGENCE IN PERFORMING EMPLOYEE’S DUTIES HEREUNDER, OR (D) A MATERIAL
BREACH OF ANY OF THE TERMS OF THIS AGREEMENT OR ANY OTHER AGREEMENT BETWEEN THE
COMPANY AND EMPLOYEE RELATING TO EMPLOYEE’S EMPLOYMENT, IF SUCH BREACH CAUSES
MATERIAL HARM TO THE COMPANY, AFTER WRITTEN NOTICE OF SUCH BREACH AND REASONABLE
OPPORTUNITY TO CURE; (II) “GOOD REASON” MEANS ANY OF THE FOLLOWING THAT OCCURS
WITHOUT EMPLOYEE’S EXPRESS PRIOR WRITTEN CONSENT:  (A) AN ADVERSE CHANGE BY THE
COMPANY IN EMPLOYEE’S TITLE, FUNCTION, DUTIES OR RESPONSIBILITIES (INCLUDING
REPORTING RESPONSIBILITIES), (B) EMPLOYEE’S BASE SALARY IS REDUCED BY THE
COMPANY, OR THERE IS A MATERIAL REDUCTION IN THE BENEFITS THAT ARE IN EFFECT FOR
EMPLOYEE, (C) RELOCATION OF EMPLOYEE’S PRINCIPAL PLACE OF EMPLOYMENT TO A PLACE
LOCATED MORE THAN 50 MILES OUTSIDE OF AUSTIN, TEXAS, (D) A CHANGE IN CONTROL (AS
DEFINED BELOW), OR (E) OTHER MATERIAL BREACH OF THIS AGREEMENT BY THE COMPANY
AFTER WRITTEN NOTICE OF SUCH BREACH AND REASONABLE OPPORTUNITY TO CURE; AND
(III) A “CHANGE IN CONTROL” MEANS ANY OF THE FOLLOWING THAT OCCURS IN A SINGLE
TRANSACTION OR SERIES OF RELATED TRANSACTIONS:  (A) THE DIRECT OR INDIRECT SALE
OR EXCHANGE BY THE SHAREHOLDERS OF THE COMPANY OF MORE THAN FIFTY PERCENT (50%)
OF THE VOTING STOCK OF THE COMPANY (OTHER THAN THE SALE OR EXCHANGE OF SUCH
VOTING STOCK TO (A) A TRUSTEE OR OTHER FIDUCIARY HOLDING STOCK UNDER ONE OR MORE
EMPLOYEE BENEFIT PLANS MAINTAINED BY THE COMPANY, OR (B) ANY ENTITY THAT,
IMMEDIATELY PRIOR TO SUCH SALE OR EXCHANGE, IS OWNED DIRECTLY OR INDIRECTLY BY
THE STOCKHOLDERS OF THE COMPANY IN APPROXIMATELY THE SAME PROPORTION AS THEIR
OWNERSHIP OF VOTING STOCK IN THE COMPANY IMMEDIATELY PRIOR TO SUCH SALE OR
EXCHANGE); (B) A MERGER OR CONSOLIDATION IN WHICH THE SHAREHOLDERS OF THE
COMPANY IMMEDIATELY BEFORE THE TRANSACTION DO NOT RETAIN, IMMEDIATELY AFTER THE
TRANSACTION, DIRECT OR INDIRECT BENEFICIAL OWNERSHIP OF MORE THAN FIFTY PERCENT
(50%) OF THE TOTAL COMBINED VOTING POWER OF THE OUTSTANDING VOTING STOCK OF THE
COMPANY; (C) THE SALE, EXCHANGE, LEASE OR TRANSFER OF ALL OR SUBSTANTIALLY ALL
OF THE ASSETS OF THE COMPANY (UNLESS, FOLLOWING SUCH TRANSACTION, SUCH ASSETS
ARE OWNED BY A COMPANY OR OTHER ENTITY AND THE SHAREHOLDERS OF THE COMPANY
IMMEDIATELY BEFORE THE TRANSACTION HAVE DIRECT OR INDIRECT BENEFICIAL OWNERSHIP
OF MORE THAN FIFTY PERCENT (50%) OF THE TOTAL COMBINED VOTING POWER OF SUCH
COMPANY OR ENTITY) OR (D) THE COMPLETE LIQUIDATION OR DISSOLUTION OF THE
COMPANY.


 


NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION 3, IN THE EVENT
TERMINATION BENEFITS UNDER THIS AGREEMENT ARE SUBJECT TO SECTION 409A OF THE
INTERNAL REVENUE CODE OF 1968, AS AMENDED (THE “CODE”), THEN, IN LIEU OF THE
FOREGOING DEFINITION AND TO THE EXTENT NECESSARY TO COMPLY WITH THE REQUIREMENTS
OF SECTION 409A OF THE CODE, THE DEFINITION OF “CHANGE IN CONTROL” FOR PURPOSES
OF SUCH TERMINATION BENEFITS SHALL BE THE DEFINITION PROVIDED FOR UNDER
SECTION 409A OF THE CODE AND THE REGULATIONS OR OTHER GUIDANCE ISSUED
THEREUNDER.


 


4.             COMPENSATION.  BEGINNING ON THE EFFECTIVE DATE AND THEREAFTER
DURING THE TERM OF EMPLOYEE’S EMPLOYMENT, THE COMPANY WILL PAY EMPLOYEE A BASE
SALARY OF NOT LESS THAN $260,000 PER YEAR, PAYABLE BIWEEKLY OR SEMI-MONTHLY IN
ACCORDANCE WITH THE PAYROLL PRACTICES OF THE COMPANY IN EFFECT FROM TIME TO
TIME.  SUCH BASE SALARY MAY NOT BE REDUCED AND WILL BE SUBJECT TO REVIEW AND
POTENTIAL UPWARD ADJUSTMENT PERIODICALLY, BUT AT LEAST ON AN ANNUAL BASIS, IN
ACCORDANCE WITH THE COMPENSATION POLICIES OF THE COMPANY IN EFFECT FROM TIME TO
TIME.  DURING THE TERM OF THIS AGREEMENT, EMPLOYEE WILL ALSO BE ELIGIBLE FOR
DISCRETIONARY INCENTIVE BONUS PAYMENTS AND OTHER INCENTIVES, INCLUDING STOCK
INCENTIVES, AS MAY BE DETERMINED BY THE COMPANY’S BOARD OF DIRECTORS, TO BE
AWARDED IN ACCORDANCE WITH THE COMPENSATION POLICIES ESTABLISHED BY THE COMPANY
FROM TIME TO TIME.  ALL OF EMPLOYEE’S COMPENSATION UNDER THIS AGREEMENT WILL BE
SUBJECT TO DEDUCTION AND WITHHOLDING AUTHORIZED OR REQUIRED BY APPLICABLE LAW.

 

2

--------------------------------------------------------------------------------



5.             EMPLOYEE BENEFITS.  BEGINNING ON THE EFFECTIVE DATE AND
THEREAFTER DURING THE TERM OF THIS AGREEMENT, THE COMPANY WILL PROVIDE TO
EMPLOYEE SUCH FRINGE BENEFITS, PERQUISITES, VACATION AND OTHER BENEFITS THAT THE
COMPANY GENERALLY PROVIDES TO ITS EXECUTIVE EMPLOYEES.  AT A MINIMUM, HOWEVER,
AND REGARDLESS OF WHETHER OTHER EXECUTIVE EMPLOYEES DO NOT RECEIVE THE FOLLOWING
BENEFITS, THE COMPANY SHALL PROVIDE TO EMPLOYEE (A) HEALTH INSURANCE COVERAGE
FOR EMPLOYEE, EMPLOYEE’S SPOUSE AND EMPLOYEE’S DEPENDENTS AT THE COMPANY’S SOLE
EXPENSE; (B) FOUR WEEKS PAID VACATION; (C) REIMBURSEMENT FOR CELL PHONE AND
WIRELESS INTERNET SERVICES (E.G., BLACKBERRY SERVICE); AND (D) AN AUTOMOBILE
ALLOWANCE OF $1,000 PER MONTH. THE COMPANY WILL REIMBURSE EMPLOYEE FOR
REASONABLE OUT-OF-POCKET BUSINESS EXPENSES, INCLUDING EXPENSES RELATED TO
FREQUENT FLYER PROGRAMS AND AIRLINE CLUB MEMBERSHIPS, INCURRED BY EMPLOYEE AND
DOCUMENTED IN ACCORDANCE WITH THE POLICIES OF THE COMPANY IN EFFECT FROM TIME TO
TIME.  THE COMPANY AGREES THAT IF EMPLOYEE IS MADE A PARTY, IS THREATENED TO BE
MADE A PARTY TO, OR IS A NON-PARTY WITNESS IN ANY ACTION, SUIT OR PROCEEDING,
WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE OR INVESTIGATIVE (A “PROCEEDING”), BY
REASON OF THE FACT THAT EMPLOYEE IS OR WAS A TRUSTEE, DIRECTOR, OFFICER,
FIDUCIARY OR EMPLOYEE OF THE COMPANY OR ANY AFFILIATE OF THE COMPANY OR IS OR
WAS SERVING AT THE REQUEST OF THE COMPANY OR ANY AFFILIATE AS A TRUSTEE,
DIRECTOR, OFFICER, MEMBER, EMPLOYEE OR AGENT OF ANOTHER CORPORATION OR A
PARTNERSHIP, JOINT VENTURE, TRUST OR OTHER ENTERPRISE, INCLUDING, WITHOUT
LIMITATION, SERVICE WITH RESPECT TO EMPLOYEE BENEFIT PLANS, WHETHER OR NOT THE
BASIS OF SUCH PROCEEDING IS ALLEGED ACTION IN AN OFFICIAL CAPACITY AS A TRUSTEE,
DIRECTOR, OFFICER, MEMBER, EMPLOYEE OR AGENT WHILE SERVING AS A TRUSTEE,
DIRECTOR, OFFICER, MEMBER, EMPLOYEE OR AGENT, EMPLOYEE SHALL BE INDEMNIFIED TO
THE FULLEST EXTENT AUTHORIZED BY TEXAS LAW, AS THE SAME EXISTS OR MAY HEREAFTER
BE AMENDED, AGAINST ALL EXPENSES INCURRED OR SUFFERED BY EMPLOYEE IN CONNECTION
THEREWITH.  IF THE COMPANY MAINTAINS A DIRECTORS’ AND OFFICERS’ INSURANCE
POLICY, EMPLOYEE SHALL BE COVERED TO THE SAME EXTENT AS OTHER EMPLOYEES.


 

6.             Section 409A of the Code.  In the event any compensation or
benefits under this Agreement are subject to Section 409A of the Code, then the
Company agrees to pay Employee a sum equivalent on an after-tax basis to the
total sum of money incurred by Employee in the form of taxes, penalties,
attorney’s and/or accountant’s fees or other expenses related to such
application of Section 409A.

 


7.             NO OBLIGATION TO THIRD PARTY.  EMPLOYEE REPRESENTS AND WARRANTS
THAT EMPLOYEE IS NOT UNDER ANY OBLIGATION TO ANY PERSON OR OTHER THIRD PARTY AND
DOES NOT HAVE ANY OTHER INTEREST THAT IS INCONSISTENT OR IN CONFLICT WITH THIS
AGREEMENT, OR WHICH WOULD PREVENT, LIMIT, OR IMPAIR EMPLOYEE’S PERFORMANCE OF
ANY OF THE COVENANTS HEREUNDER OR EMPLOYEE’S DUTIES AS AN EMPLOYEE OF THE
COMPANY.


 

8.            Confidentiality.  In consideration of the benefits provided for in
this Agreement, Employee agrees not to, at any time, either during his
employment or thereafter, divulge, use, publish or in any other manner reveal,
directly or indirectly, to any person, firm, corporation or any other form of
business organization or arrangement and keep in the strictest confidence any
Confidential Information, except, (i) as may be necessary to the performance of
Employee’s duties hereunder, (ii) with the Company’s express written consent,
(iii) to the extent that any such information is in or becomes in the public
domain other than as a result of Employee’s

 

3

--------------------------------------------------------------------------------


breach of any obligations hereunder, or (iv) where required to be disclosed by
court order, subpoena or other government process and in such event, Employee
shall cooperate with the Company in attempting to keep such information
confidential.  Upon the request of the Company, Employee agrees to promptly
deliver to the Company the originals and all copies, in whatever medium, of all
such Confidential Information.  “Confidential Information,” as used in this
Agreement, shall mean any and all secret, proprietary and confidential
information concerning the business of the Company and its affiliates,
including, without limitation, business and marketing plans, strategies, models,
codes, client information (including client identity and contacts, client lists,
client financial or personal information), business relationships (including
persons, corporations or other entities performing services on behalf of or
otherwise engaged in business transactions with the Company and its affiliates
or their clients), accounts, financial data, know-how, computer software and
related documentation, trade secrets, processes, policies and/or personnel, and
any other information, data or the like that is labeled confidential or is
treated as confidential by the Company.

 


9.              NON-SOLICITATION.  EMPLOYEE ACKNOWLEDGES THAT BY VIRTUE OF
EMPLOYEE’S POSITION AS PRESIDENT AND CHIEF EXECUTIVE OFFICER OF THE COMPANY, AND
EMPLOYEE’S EMPLOYMENT HEREUNDER, HE WILL HAVE ADVANTAGEOUS FAMILIARITY WITH, AND
KNOWLEDGE ABOUT, THE COMPANY AND WILL BE INSTRUMENTAL IN ESTABLISHING AND
MAINTAINING THE GOODWILL OF THE COMPANY, WHICH GOODWILL IS THE PROPERTY OF THE
COMPANY.  THEREFORE, EMPLOYEE AGREES THAT DURING HIS EMPLOYMENT AND FOR A TWELVE
(12) MONTH PERIOD THEREAFTER, EMPLOYEE WILL NOT ON BEHALF OF HIMSELF OR ANY
OTHER PERSON OR ENTITY, SOLICIT, TAKE AWAY, HIRE, EMPLOY OR ENDEAVOR TO EMPLOY
ANY OF THE EMPLOYEES OF THE COMPANY.


 


10.            NON-DISPARAGEMENT. EMPLOYEE ACKNOWLEDGES AND AGREES THAT HE WILL
NOT DEFAME OR PUBLICLY CRITICIZE THE SERVICES, BUSINESS, INTEGRITY, VERACITY OR
PERSONAL OR PROFESSIONAL REPUTATION OF THE COMPANY AND ITS OFFICERS, DIRECTORS,
PARTNERS, EXECUTIVES OR AGENTS THEREOF IN EITHER A PROFESSIONAL OR PERSONAL
MANNER AT ANY TIME DURING OR FOLLOWING HIS EMPLOYMENT WITH THE COMPANY.  THE
COMPANY AGREES THAT ITS PRESENT AND FUTURE OFFICERS, DIRECTORS, PARTNERS,
EXECUTIVES AND AGENTS WILL NOT DEFAME OR PUBLICLY CRITICIZE THE SERVICES,
BUSINESS, INTEGRITY, VERACITY OR PERSONAL OR PROFESSIONAL REPUTATION OF EMPLOYEE
IN EITHER A PROFESSIONAL OR PERSONAL MANNER AT ANY TIME DURING OR FOLLOWING HIS
EMPLOYMENT WITH THE COMPANY.


 


11.            ENFORCEMENT.  IF EMPLOYEE COMMITS A BREACH, OR THREATENS TO
COMMIT A BREACH, OF ANY OF THE PROVISIONS OF SECTIONS 8-10 OF THIS AGREEMENT,
THE COMPANY SHALL HAVE THE RIGHT AND REMEDY TO HAVE THE PROVISIONS SPECIFICALLY
ENFORCED BY ANY COURT HAVING JURISDICTION, IT BEING ACKNOWLEDGED AND AGREED BY
EMPLOYEE THAT THE SERVICES BEING RENDERED HEREUNDER TO THE COMPANY ARE OF A
SPECIAL, UNIQUE AND EXTRAORDINARY CHARACTER AND THAT ANY SUCH BREACH OR
THREATENED BREACH WILL CAUSE IRREPARABLE INJURY TO THE COMPANY AND THAT MONEY
DAMAGES WILL NOT PROVIDE AN ADEQUATE REMEDY TO THE COMPANY.  SUCH RIGHT AND
REMEDY SHALL BE IN ADDITION TO, AND NOT IN LIEU OF, ANY OTHER RIGHTS AND
REMEDIES AVAILABLE TO THE COMPANY AT LAW OR IN EQUITY.  ACCORDINGLY, EMPLOYEE
CONSENTS TO THE ISSUANCE OF AN INJUNCTION, WHETHER PRELIMINARY OR PERMANENT,
CONSISTENT WITH THE TERMS OF THIS AGREEMENT.  IN ADDITION, THE COMPANY SHALL
HAVE THE RIGHT TO CEASE MAKING ANY PAYMENTS OR PROVIDE ANY BENEFITS TO EMPLOYEE
UNDER THIS AGREEMENT IN THE EVENT HE BREACHES OR THREATENS TO BREACH ANY OF THE
PROVISIONS HEREOF.

4

--------------------------------------------------------------------------------



12.            BLUE PENCIL.  IF, AT ANY TIME, THE PROVISIONS OF SECTIONS 8-10
SHALL BE DETERMINED TO BE INVALID OR UNENFORCEABLE UNDER ANY APPLICABLE LAW, BY
REASON OF BEING VAGUE OR UNREASONABLE AS TO AREA, DURATION OR SCOPE OF ACTIVITY,
THIS AGREEMENT SHALL BE CONSIDERED DIVISIBLE AND SHALL BECOME AND BE IMMEDIATELY
AMENDED TO ONLY SUCH AREA, DURATION AND SCOPE OF ACTIVITY AS SHALL BE DETERMINED
TO BE REASONABLE AND ENFORCEABLE BY THE COURT OR OTHER BODY HAVING JURISDICTION
OVER THE MATTER AND EMPLOYEE AND THE COMPANY AGREE THAT THIS AGREEMENT AS SO
AMENDED SHALL BE VALID AND BINDING AS THOUGH ANY INVALID OR UNENFORCEABLE
PROVISION HAD NOT BEEN INCLUDED HEREIN.


 


EMPLOYEE ACKNOWLEDGES THAT HE HAS CAREFULLY READ SECTIONS 8-10 OF THIS AGREEMENT
AND HAS HAD THE OPPORTUNITY TO REVIEW ITS PROVISIONS WITH ANY ADVISORS AS HE
CONSIDERED NECESSARY AND THAT EMPLOYEE UNDERSTANDS THIS AGREEMENT’S CONTENTS AND
SIGNIFIES SUCH UNDERSTANDING AND AGREEMENT BY SIGNING BELOW.


 


13.           ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE COMPLETE
AGREEMENT OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
SUPERSEDES ANY PRIOR WRITTEN, OR PRIOR OR CONTEMPORANEOUS ORAL, UNDERSTANDINGS
OR AGREEMENTS BETWEEN THE PARTIES THAT RELATES IN ANY WAY TO THE SUBJECT MATTER
HEREOF.  THIS AGREEMENT MAY BE AMENDED ONLY IN WRITING EXECUTED BY THE COMPANY
AND EMPLOYEE.


 


14.           BINDING EFFECT.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF THE RESPECTIVE HEIRS, EXECUTORS, ADMINISTRATORS, LEGAL
REPRESENTATIVES AND SUCCESSORS OF THE COMPANY AND EMPLOYEE.


 


15.           NOTICE.  ANY NOTICE REQUIRED OR PERMITTED UNDER THIS AGREEMENT
MUST BE IN WRITING AND WILL BE DEEMED TO HAVE BEEN GIVEN WHEN DELIVERED
PERSONALLY, BY TELECOPY OR BY OVERNIGHT COURIER SERVICE OR THREE DAYS AFTER
BEING SENT BY MAIL, POSTAGE PREPAID, TO (A) IF TO THE COMPANY, TO THE COMPANY’S
PRINCIPAL PLACE OF BUSINESS, OR (B) IF TO EMPLOYEE, TO EMPLOYEE’S RESIDENCE OR
TO EMPLOYEE’S LATEST ADDRESS THEN CONTAINED IN THE COMPANY’S RECORDS (OR TO SUCH
CHANGED ADDRESS AS SUCH PERSON MAY SUBSEQUENTLY GIVE NOTICE OF IN ACCORDANCE
HEREWITH).


 


16.           GOVERNING LAW.  THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF TEXAS,
WITHOUT GIVING EFFECT TO ANY CONFLICTS OF LAW, RULE OR PRINCIPLE THAT MIGHT
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.


 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company and Employee have executed and delivered this
Agreement as of the date first above written.

 

 

MATINEE MEDIA CORPORATION

 

 

 

 

 

 

By:

/s/ Kevin W. Mischnick

 

 

Name:

Kevin W. Mischnick

 

 

Title:

VP and CFO

 

 

 

 

 

 

 

/s/ Robert W. Walker

 

 

 

Robert W. Walker

 

 

6

--------------------------------------------------------------------------------